Fourth Court of Appeals
                                San Antonio, Texas
                                     October 24, 2018

                                   No. 04-18-00650-CV

                       IN THE INTEREST OF A.M.S., A CHILD,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02129
                        Honorable Susan D. Reed, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to November 2, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court